[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1494

                     UNITED STATES,

                       Appellee,

                           v.

                  JOSE PERDOMO-FELIS,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

   [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                         Before

                Boudin, Circuit Judge,
            Bownes, Senior Circuit Judge,
              and Lynch, Circuit Judge.

Joseph C. Laws, Jr., Federal Public Defender, and Edgardo
Rodriguez-Quilichini, Assistant Federal Public Defender, on brief
for appellant.
Guillermo Gil, United States Attorney, Jose A. Quiles-
Espinosa, Senior Litigation Counsel, and Camille Velez-Rive,
Assistant United States Attorney, on brief for appellee.

January 5, 1999

Per Curiam.  Upon careful review of the briefs and record, we
reject defendant's claim of disparate sentencing.  Whether or not
his co-defendants' sentences reflected proper application of the
sentencing guidelines, defendant's own sentence correctly was
enhanced under U.S.S.G.  2D1.1(b)(1).  See United States v. Mena
Robles, 4 F.3d 1026, 1035-36 (1st Cir. 1993).  "The guidelines do
not require the sentencing court to consider related cases or to
justify a sentence in terms of the punishment meted out to
co-defendants."  United States v. Font-Ramirez, 944 F.2d 42, 50
(1st Cir. 1991).
Defendant's motion to dispense with oral argument is granted. 
Judgment and sentence affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-